       Case
        Case1:14-cr-00006-DWA
             1:14-cr-00006-DWA Document
                                Document139-1
                                         140 Filed
                                              Filed05/28/21
                                                    05/27/21 Page
                                                              Page11ofof11




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
                      v.                        )   1:14-cr-06
                                                )
JAMIE DARNELL PACELY                            )

                                           ORDER

              AND NOW, this _____
                             28th day of May, 2021, upon consideration of the Government’s

Motion to Lift Stay of Proceedings Related to Defendant’s Motion to Vacate Sentence Pursuant to

28 U.S.C. § 2255,

              IT IS HEREBY ORDERED that the Government’s motion is GRANTED, and that

the stay issued by Order dated March 9, 2018, at Document 99 is lifted.




                                                    ____________________________________
                                                    DONETTA W. AMBROSE
                                                    U.S. District Court Judge
